UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELL AUGUSTUS MCKENZIE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-429-A, CA-97-752-AM)


Submitted:   April 29, 1999                    Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornell Augustus McKenzie, Appellant Pro Se.     Robert Clifford
Chesnut, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornell Augustus McKenzie seeks to appeal the district court’s

order denying the motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. McKenzie, Nos.

CR-91-429-A; CA-97-752-AM (E.D. Va. Oct. 16, 1998).        We deny

McKenzie’s motion for judicial notice. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                 2